Citation Nr: 1132035	
Decision Date: 08/31/11    Archive Date: 09/07/11

DOCKET NO.  08-35 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to increased ratings for service-connected mechanical back pain, currently evaluated as 10 percent disabling and the associated radiculopathy, left lower extremity currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to July 1986, and from April 1988 to June 1990.

This appeal to the Board of Veterans' Appeals (Board) arises from a May 2007  rating decision in which the Montgomery, Alabama, Regional Office (RO) denied the Veteran's claim for an increased rating for his lumbar spine disability.  In December 2007, the Veteran filed a notice of disagreement (NOD), and a statement of the case (SOC) was issued in September 2008.  The Veteran submitted a VA Form 9 in October 2008, which perfected his appeal.  Since that time, the RO has granted a separate 10 percent rating for the Veteran's left lower extremity radiculopathy, as well as granted service connection for depression secondary to the service-connected back disorder.  See August 2008 and May 2010 rating decisions.  

The Veteran provided sworn testimony before the undersigned Veterans Law Judge (VLJ) at his April 2011 Travel Board Hearing.  A transcript of that proceeding has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

Although the Board sincerely regrets the delay, a remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim, and so that he is afforded every possible consideration.


Treatment Records

VA has a duty to assist the Veteran in obtaining and associating with the claims folder relevant treatment records from VA medical facilities.  38 C.F.R. § 3.159(c)(2) (2010).  In this case, the claims folder contains VA outpatient records dating through May 2010.  The most recent of those records notes that the Veteran had a follow-up appointment scheduled in September 2010.  Also, the Veteran submitted a statement into the record at the time of his April 2011 hearing noting that he had an MRI of the lumbar spine in February 2011.  He also testified at his hearing that he received ongoing treatment at the Madison VA clinic.  Thus, it is clear from a review of the record that there are relevant VA treatment records missing from the claims folder.  For this reason, a remand is necessary so that a complete record can be constructed prior to the Board's adjudication of this appeal.

Examination 

As noted in the Introduction, above, the Veteran is seeking an increased rating for his service-connected mechanical low back pain.  His most recent VA examination of this disability occurred in January 2008, more than three years ago.  At that time, he was reported as being in chronic pain, unable to walk more than a few yards, and as having weekly severe flare-ups, with spasms, guarding, painful motion, and tenderness noted on physical examination.  Range of motion was measured as essentially normal at this time, but noted as painful throughout.  One month later, a private examiner's report in relation to the Veteran's Social Security Disability claim notes the Veteran's spinal spondylosis and stenosis, multiple lumbar discs degeneration and protrusion, anular teat of L3-L4, and bilateral lumbar radiculopathy.  

Also, extension was measured as 0 to 85 degrees at the time of the January 2008 VA examination, which is nearly normal, although it was reported with pain.  An April 2008 outpatient report, however, notes that the Veteran has "limitation of motion with flexion and obvious difficulty getting out of a chair."  The extent of limited flexion is not identified in the treatment note.  That physician also mentions "degeneration of intervertebral disc," along with "severely limited" ability to work.

VA records also show that the Veteran underwent caudal epidural steroid injection (ESI) in October 2008 to treat his pain.  And, various records throughout the course of the appeal show complaints of radiating pain on the right lower extremity.  See November 2007, September 2008, and January 2010 VA outpatient treatment notes.  As noted above, the Veteran is receiving compensation for radiculopathy of the left lower extremity, but not the right.

Thus, not only was the most recent VA examination more than three years ago, the medical evidence of record suggests a worsening of the service-connected disability in the years since, including potential additional limitation of motion and right-sided radiculopathy.  

The Board notes that VA has a duty to assist Veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 3.159.  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The worsening of the condition noted in outpatient records suggests that the current severity of the Veteran's back disability is unclear.  As such, the Board finds a more recent VA medical examination warranted.  Thus, a remand is required.

Supplemental Statement of the Case

The Board also recognizes that the most recent Statement of the Case (SOC) was issued in September 2008.  Two years worth of VA treatment records were added to the claims folder since that time, but the RO has not readjudicated the issue by way of a Supplemental Statement of the Case (SSOC).  On remand, the RO must readjudicate the claim taking into consideration all evidence received since the statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder the Veteran's VA treatment records showing treatment for his back disability, and any residuals, dating from May 2010 to the present, including records from the Madison VA clinic.

2.  Afford the Veteran appropriate examination(s) to assess the current severity of his service-connected mechanical low back pain, including an assessment of any existing intervertebral disc syndrome, and associated neurologic abnormalities, including but not limited to bowel or bladder impairment.  

The examiner should identify all lumbar spine orthopedic pathological manifestations found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss due to pain, weakened movement, excess fatigability, in terms of additional degrees of limited motion of the Veteran's low back.

In addition, if possible, the examiner should state whether the back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes should be reported.

The examiner should also discuss the nature and severity of right and/or left- sided lower extremity radiculopathy or neuropathy found to be present.  In this regard, the examiner is to identify the nerve affected and state whether it more nearly approximates complete or incomplete paralysis of that nerve.  If incomplete paralysis is found, the examiner should state whether such is mild, moderate, moderately severe or severe with marked muscular atrophy.  The examiner should report the findings which is supportive of his conclusion.  If neurological testing, such as nerve conduction testing, is necessary to address the above, such should be accomplished.

The examiner should state whether the Veteran has chronic bowel, bladder or other chronic neurological problems related to his low back disability, and if so, discuss the nature and severity of such chronic neurological conditions.

And, the examiner is also asked to indicate the impact the Veteran's low back disability has on his ability to secure or follow a substantially gainful occupation.  In this regard, the examiner should state how the associated back symptoms affect his ability to perform manual and sedentary type of duties.

The examiner(s) should set forth the complete rationale for all opinions expressed and conclusions reached in a legible report.

3.  Readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be issued an SSOC and given a reasonable opportunity to respond.  This SSOC should consider all evidence received since the September 2008 SOC.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


